DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 11 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a bath seat according to the claim in a linear actuator having a magnetic drive motor.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin (US Patent Publication No. 2020/0085243) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a bath seat according to the claim including a base formed from first and second runner supports maintained in a spaced apart and level position by a first and second elbow assembly and adjustable leg secured to each said runner support; a seat assembly having a rotatable base slidably secured to said first and said second runner support, said seat assembly including a seat section and a seat back section positioned perpendicular to said seat section.
Troyer (US Patent Publication No. 2017/0088022) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a moving seat provided with a linear actuator having a first end secured to one elbow assembly and a second end secured to a seat assembly, said linear actuator having a motor for deployment and retraction of said seat assembly along a first and second support runners; and a controller for operating said linear actuator.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754